Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   February 09, 2017

The Court of Appeals hereby passes the following order:

A17D0269. CALVIN E. WILLIS, JR. et al. v. THE BANK OF NEW YORK
    MELLON TRUST COMPANY, N.A. et al.

       Calvin E. Willis, Jr. and Rhonda D. Willis filed a quiet title action against
Crevecor Mortgage, Inc., The Bank of New York Mellon Trust Company, N. A.,
Ocwen Loan Servicing, LLC, and “all unknown parties[.]” The Bank of New York
Mellon Trust Company and Ocwen Loan Servicing entered a special appearance and
filed a motion to dismiss. The trial court granted the motion to dismiss and further
ordered that the Willises’ complaint be dismissed. Appearing pro se, Calvin and
Rhonda Willis filed this timely application for discretionary review.1
       Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” It does not appear that any provision of
OCGA § 5-6-35, the discretionary appeal statute, applies here. Rather, the trial court’s
dismissal of the Willises’ complaint constituted a final judgment.
       This Court will grant a timely discretionary application if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Calvin and Rhonda Willis shall have ten days from
the date of this order to file a notice of appeal with the superior court, if they have not
done so already. The clerk of the superior court is DIRECTED to include a copy of

       1
          Effective January 1, 2017, this Court has jurisdiction in “[c]ases involving
title to land.” OCGA § 15-3-3.1 (a) (1); see also Ga. L. 2016, p. 883, § 6-1 (c)
(effective date).
this order in the record transmitted to this court.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/09/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.